Citation Nr: 0721006	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for a psychiatric disorder, 
and if so, whether entitlement to service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied service 
connection for a chronic nervous disorder on the basis that 
there was no record of a chronic disability that was related 
to service.

2.  The evidence received since the January 2000 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran has been diagnosed as having schizophrenia 
that clearly and unmistakably existed prior to service.

4.  Clear and unmistakable evidence shows that the veteran's 
preexisting schizophrenia disorder was not aggravated during 
service.


CONCLUSIONS OF LAW

1.  A January 2000 rating decision that denied service 
connection for schizophrenia, undifferentiated type is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence presented since the January 2000 rating 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2006). 

3.  A psychiatric disorder, diagnosed as schizophrenia, pre-
existed service and was not aggravated therein.  38 U.S.C.A. 
§ 1110, 1111, 1112, 1137, 1153 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303, 3.304, 3.306 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for schizophrenia, 
undifferentiated type on the basis that his military service 
aggravated his preexisting psychiatric condition.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
unappealed rating decision dated in January 2000.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  For the 
reasons set forth below, the Board finds that the evidence 
submitted is sufficient to reopen the claim but that clear 
and unmistakable evidence shows the claimed psychiatric 
condition pre-existed service and that there was no increase 
in severity of that disability during service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VA does 
not require the veteran to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the RO initially denied service connection for 
anxiety with depression in a November 1993 rating decision.  
After receiving VA outpatient treatment records showing a 
diagnosis for a major affective disorder, the RO issued 
another rating decision in February 1994 in which it denied 
service connection for anxiety with depression on the basis 
that the evidence did not link this condition to service.   
The veteran also filed a claim for a nervous condition and 
the RO denied it in a January 2000 rating decision. The only 
medical evidence at that time was the veteran's service 
medical records, statements in support of his claim, and VA 
outpatient treatment records from August to September 1993.  

The veteran's enlistment examination and Report of Medical 
History in June 1974 showed a normal psychiatric condition, 
no history of "depression or excessive worry", and no 
"nervous trouble of any sort."  The veteran also indicated 
that he was in "good" health, that he took no medications, 
and that he denied any serious illnesses in the past or 
hospitalizations.  The veteran's separation examination in 
November 1974 showed that his psychological evaluation was 
normal.  The Navy discharged the veteran in November 1974 on 
the basis of a fraudulent enlistment due to incarceration.  
The discharge record also indicated no evidence of any 
psychiatric illness or psychosis "suffered while on active 
duty."  Indeed, the veteran's service medical records make 
no reference to any psychiatric condition or psychosis, or 
any symptoms thereof, in service.

In light of these findings, the RO concluded in a January 
2000 rating decision that there was no evidence of a chronic 
disability that was related to service.  VA notified the 
veteran of its decision and his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
January 2000 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

In May 2004, the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder on the basis of 
new and material evidence.  Under VA law and regulations, if 
the veteran presents or secures new and material evidence, 
the Secretary shall reopen and review the former disposition 
of that claim.  See 38 U.S.C.A. § 5108.  When reopening an 
appellant's claim, the Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 2000 rating decision.  Since that decision, the 
veteran submitted statements in support of his claim, VA 
outpatient treatment records, evidence obtained from the 
Social Security Administration (SSA), and criminal records 
including treatment from Bryce Hospital showing a diagnosis 
and treatment for paranoid schizophrenia.  Thus, the Board 
finds that these records are "new" as they did not exist at 
the time of the January 2000 rating decision.  These records 
are also material as they show for the first time that the 
veteran had a diagnosed psychiatric disorder prior to service 
and that he has the same diagnosis at the present time.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's 
previously denied claim for service connection for a 
psychiatric disorder is reopened.

Once new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In that regard, the Board has 
reviewed the letters sent to the veteran by the RO, the 
Statement of the Case (SOC), the Supplemental Statement of 
the Case (SSOC) and the arguments made by the veteran in 
support of his claim.  The Board concludes that based on the 
fact that the RO decided the claim on a de novo basis in the 
April 2006 SSOC, the letters sent to the veteran by the RO 
and the various submissions by the veteran, that he has had 
the opportunity to submit evidence, argument and testimony on 
the merits of the claim for service connection.

The Board must now review the evidence of record in its 
entirety to determine whether the veteran has a chronic 
psychiatric disorder that was either incurred in service or 
which pre-existed and was aggravated by service.  

The veteran's records from Bryce Hospital, dated in 1977, 
indicate that the veteran was previously hospitalized at that 
facility in 1972 for schizophrenia.  The RO informed the 
veteran in a letter dated in May 2005 that he should provide 
a completed authorization form for the RO to attempt to 
obtain treatment records dated prior to service.  The veteran 
did not respond and did not submit records showing treatment 
for a psychiatric disorder prior to service to the RO 
directly.  The RO then sent the veteran a follow-up letter 
dated in January 2006, which again did not elicit a response.  
However, the Board finds that further notice to the veteran 
is not necessary due to his prior failure to respond to the 
RO on two occasions.  

The Board recognizes that a psychiatric disorder was not 
noted at the time of the veteran's enlistment.  The 
documentation from Bryce Hospital (as the veteran has argued 
during the course of his appeal) reflects a diagnosis of a 
pre-existing psychiatric disorder, diagnosed as 
schizophrenia, and inpatient treatment prior to service.  
Accordingly, the Board concludes that this evidence clearly 
and unmistakably shows that the veteran had schizophrenia 
prior to service.  

Consequently, the Board must determine whether the disability 
was aggravated during service.  To make this determination, 
the Board must consider the veteran's service medical records 
as well as evidence developed after service.  The veteran's 
service medical records, as noted above, do not demonstrate 
an increase in severity during service.  They contain no 
notations of treatment for a psychiatric disorder or 
complaints of symptoms thereof.  Moreover, the discharge 
examination specifically noted no psychiatric abnormalities 
or complaints thereof.  This is clear and unmistakable 
evidence that his preexisting schizophrenia disorder did not 
increase in severity and therefore was not aggravated during 
service.  The Board also observes that there is no competent 
post-service evidence or opinion suggesting that service 
aggravated the veteran's schizophrenia disorder.  Indeed, a 
SSA compensation examination in February 2001 did not 
attribute his psychiatric condition to service.  Accordingly, 
the Board finds that VA has met its burden of showing, by 
clear and unmistakable evidence, that pre-existing 
schizophrenia did not increase in severity in service.  
Therefore, the appeal as to entitlement to service connection 
for a psychiatric disorder on the merits is denied.  


The Duty to Notify and the Duty to Assist

The Board notes that VA has complied with the duty-to-notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters by the RO in June 2004 and March 2006 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim for 
service connection; (2) informed him about the information 
and evidence that VA will seek to provide; (3) informed him 
about the information and evidence he is expected to provide; 
and (4) requested him to provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claims."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice was sent in March 2006 and it was 
followed by a readjudication of the claim in the April 2006 
SSOC.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  The VCAA notice provided to the veteran 
in June 2004 complied with this requirement.  In light of the 
fact that the Board has determined that new and material 
evidence has been received to reopen the claim, no further 
discussion of this facet of the requisite notice is 
necessary.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The VCAA has left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
condition and, to that extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder, 
diagnosed as schizophrenia, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


